Case 2:18-cr-20495-DML-MKM ECF No. 108, PageID.431 Filed 01/07/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                Plaintiff,                                      Case Number 18-20495
v.                                                              Honorable David M. Lawson

IBRAHEEM IZZY MUSAIBLI,

                Defendant.
                                                /

     ORDER GRANTING GOVERNMENT’S MOTION FOR LEAVE TO FILE EXCESS
      PAGES AND DEFENDANT’S MOTION FOR LEAVE TO FILE UNDER SEAL

        This matter is before the Court on the government’s motion for leave to file excess pages

and the defendant’s motion for leave to file under seal certain exhibits in support of his motion to

suppress statements made during an interrogation. The government seeks permission to submit

excess briefing in support of its motion to admit into evidence a large volume of documents

allegedly seized from ISIS sources. The defendant asks the Court to allow the sealed filing of two

exhibits to his motion to suppress because public disclosure of the information in the exhibits could

impair his ability to obtain a fair trial by an impartial jury in this district. The Court has considered

the parties’ motions and finds that both should be granted.

        Accordingly, it is ORDERED that the government’s motion for leave to file excess pages

(ECF No. 101) is GRANTED, and the government’s contemporaneously submitted 34-page

motion brief is deemed properly filed.

        It is further ORDERED that the defendant’s motion for leave to file exhibits under seal

(ECF No. 104) is GRANTED, and the defendant is permitted to file UNDER SEAL those exhibits

in support of his motion to suppress that comprise records of communications between the
Case 2:18-cr-20495-DML-MKM ECF No. 108, PageID.432 Filed 01/07/21 Page 2 of 2




defendant and agents of the Federal Bureau of Investigation through the instant messaging

applications Telegram and Facebook Messenger.

                                                      s/David M. Lawson
                                                      DAVID M. LAWSON
                                                      United States District Judge

Dated: January 7, 2021




                                          -2-
